SEC. File Nos. 002-47749 811-02333 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No.62 and Registration Statement Under The Investment Company Act of 1940 Amendment No.45 NEWPERSPECTIVEFUND,INC. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1447 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071-1447 (Name and Address of Agent for Service) Copies to: Mark D. Perlow Kirkpatrick & Lockhart Preston Gates Ellis LLP 55 Second Street, Suite 1700 San Francisco, California94105-3493 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective on December 1, 2007, pursuant to paragraph (b) of rule 485. [logo - American Funds/(R)/] The right choice for the long term/(R)/ New Perspective Fund/(R)/ PROSPECTUS December 1, 2007 TABLE OF CONTENTS 1 Risk/Return summary 5 Fees and expenses of the fund 7 Investment objectives, strategies and risks 10 Management and organization 14 Shareholder information 15 Choosing a share class 17 Purchase and exchange of shares 21 Sales charges 24 Sales charge reductions and waivers 27 Rollovers from retirement plans to IRAs 27 Plans of distribution 28 Other compensation to dealers 29 How to sell shares 31 Distributions and taxes 32 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. [This page was intentionally left blank.] Risk/Return summary The fund seeks to make your investment grow over time by investing in stocks of companies located around the world. Providing you with future income is a secondary objective. The fund is designed for investors seeking capital appreciation through stocks. Investors in the fund should have a long-term perspective and be able to tolerate potentially wide price fluctuations. Your investment in the fund is subject to risks, including the possibility that the value of the fund's portfolio holdings may fluctuate in response to events specific to the companies or markets in which the fund invests, as well as economic, political or social events in the United States or abroad. Although all securities in the fund's portfolio may be adversely affected by currency fluctuations or global economic, political or social instability, securities issued by entities based outside the United States may be affected to a greater extent. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. YOU MAY LOSE MONEY BY INVESTING IN THE FUND. THE LIKELIHOOD OF LOSS MAY BE GREATER IF YOU INVEST FOR A SHORTER PERIOD OF TIME. 1 New Perspective Fund / Prospectus HISTORICAL INVESTMENT RESULTS The bar chart below shows how the fund's investment results have varied from year to year, and the Investment Results table on page 4 shows how the fund's average annual total returns for various periods compare with different broad measures of market performance. This information provides some indication of the risks of investing in the fund. All fund results reflect the reinvestment of dividends and capital gain distributions, if any. Unless otherwise noted, fund results reflect any fee waivers and/or expense reimbursements in effect during the period presented. Past results (before and after taxes) are not predictive of future results. CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES (Results do not include a sales charge; if a sales charge were included, results would be lower.) [begin bar chart] 1997 14.98
